Case: 21-20264     Document: 00516264647         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 1, 2022
                                  No. 21-20264
                                                                    Lyle W. Cayce
                                                                         Clerk
   Joshua Herridge,

                                                           Plaintiff—Appellant,

                                       versus

   Montgomery County, Texas; Jimmy Williams,
   individually and in his official capacity as Fire
   Marshal for Montgomery County, Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4259


   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          We have considered the briefs, the oral arguments of counsel, and
   pertinent portions of the record in this appeal. To the extent the unwritten
   policy enforced against Plaintiff-Appellant Joshua Herridge prevents him



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20264      Document: 00516264647           Page: 2     Date Filed: 04/01/2022




                                     No. 21-20264


   from orally preaching, we affirm for essentially the same reasons set forth by
   the district court in its Order Granting Summary Judgment filed April 20,
   2021.
           However, the record indicates that the Defendants-Appellees also
   intended, and intend, to prevent Herridge from leafleting and sign-holding at
   relevant events. The district court’s order did not address whether a ban on
   these activities is necessary to protect public safety. Given the district court’s
   superior familiarity with the facts of this case, we vacate that court’s order
   insofar as it allows the Defendant-Appellees to stop Herridge from engaging
   in those two specific activities, and remand to allow that court to make a
   detailed analysis as to those activities and to enter judgment accordingly.
           The district court’s judgment is affirmed in part, see 5th Cir.
   R. 47.6, and vacated in part. The matter is remanded for further
   proceedings consistent with this opinion.




                                           2
Case: 21-20264       Document: 00516264647             Page: 3      Date Filed: 04/01/2022




                                        No. 21-20264


   James E. Graves, Jr., Circuit Judge, concurring:
          I write separately to highlight two significant matters. One is about the
   activities for which Herridge seeks permission and the other is about a Sixth
   Circuit decision. Nevertheless, I fully join the majority opinion.
          Joshua Herridge sued Montgomery County after he was prohibited
   from preaching, leafletting, and holding signs directly in front of the Cynthia
   Woods Mitchell Pavilion during a ZZ Top concert. Instead, officers asked
   Herridge to relocate diagonally across the intersection—from the southwest
   to the northeast corner of the streets, where he would have been allowed to
   preach, leaflet, and hold signs. During this encounter, Herridge told officers
   he was at the Pavilion to preach, which he confirmed in his first demand letter
   to the County. Over a year after this encounter, Herridge testified that his
   goal with this lawsuit was to obtain permission to preach on public property.
   On appeal, however, Herridge now asserts that he only wants to leaflet and
   hold signs. 1 In my view, those factual differences are important.
          Further, at oral argument, counsel for Herridge urged the court to
   review the Sixth Circuit’s decision in Saieg v. City of Dearborn, 641 F.3d 727
   (6th Cir. 2011) as persuasive authority on permissible signage and leafletting.
   But, I fail to see any meaningful comparison to the facts here. In the area
   where Saieg wanted to leaflet, the City of Dearborn “permit[ted] sidewalk
   vendors, whose activity [was] more obstructive to sidewalk traffic flow than
   pedestrian leaflet[t]ing [was].” Id. at 727. Here, the Pavilion does not allow




          1
              Only once before this appeal did Herridge state he “only wants to hand out
   literature and display a sign in the public area abounding Lake Robbins Drive.” However,
   this statement occurred before Herridge’s deposition where he reaffirmed that he wanted
   to preach.




                                              3
Case: 21-20264         Document: 00516264647          Page: 4   Date Filed: 04/01/2022




                                       No. 21-20264


   any activity during large events—vendors, booths, and leafletting are equally
   banned.
              The Saieg court also highlighted the discrepancy between the City of
   Dearborn’s stated interest and the resulting prohibition: “[T]he prohibition
   of pedestrian leaflet[t]ing in the outer perimeter is not narrowly tailored to the
   goal of isolating inner areas from vehicular traffic.” 641 F.3d at 740 (emphasis
   in original). Here, the record indicates that the Pavilion’s full prohibition on
   pedestrian activities stems from a heightened concern that pedestrian
   congestion caused solely by concert attendees already creates danger of
   spillage into the streets where vehicles could hit pedestrians. The prohibition
   on pedestrian activities seeks to prevent increased pedestrian traffic which
   would exacerbate the pre-existing danger to pedestrians due to vehicular
   traffic.
              Lastly, to the extent Saieg is comparable, the Sixth Circuit concluded
   that narrow tailoring should be addressed from “the perspective of
   permitting everyone to leaflet, not only [one person].” 641 F.3d at 739 (citing
   Heffron v. Int’l Soc. for Krishna Consciousness, Inc., 452 U.S. 640, 653 (1981)).
   So, in my view, it is neither relevant nor legally significant that Defendants
   conceded at oral argument that one individual waiting for a friend in the
   restricted area would not be asked to relocate absent a dangerous situation.
              Defendants have produced multiple types of evidence, including
   photographs, maps, sworn declarations, and deposition testimony, as to their
   interests in protecting pedestrians. Cf. Saieg, 641 F.3d at 740 (expressing
   disapproval of the “district court’s speculation” as to the government’s
   interest being narrowly tailored because “the record [did] not mention any
   existing problem of pedestrian traffic . . . . ”). On remand, the district court
   can determine whether this evidence satisfies the requisite narrow tailoring




                                            4
Case: 21-20264     Document: 00516264647           Page: 5   Date Filed: 04/01/2022




                                    No. 21-20264


   to prohibit Herridge from leafletting and presenting signs during large scale
   events. Accordingly, I concur.




                                         5
Case: 21-20264        Document: 00516264647              Page: 6       Date Filed: 04/01/2022




                                         No. 21-20264


   James C. Ho, Circuit Judge, concurring:
           Joshua Herridge is a Christian who seeks to share the gospel by
   handing out religious leaflets and holding religious signs while standing in a
   grassy curtilage near the Cynthia Woods Mitchell Pavilion in Montgomery
   County, Texas. In particular, he would like to do so during major concerts
   and other popular events, to maximize the effectiveness of his outreach. But
   police officers have informed him that an unwritten policy forbids him from
   doing so. So he brought this suit challenging the asserted policy as a violation
   of his freedom of speech under the First and Fourteenth Amendments. 1
           This case indisputably implicates fundamental freedoms secured by
   our Constitution. The “dissemination of . . . religious views and doctrines is
   protected by the First Amendment.” Heffron v. Int’l Soc. for Krishna
   Consciousness, Inc., 452 U.S. 640, 647 (1981). And although “the government
   may impose reasonable restrictions on the time, place, or manner of
   protected speech,” such restrictions must be, among other things, “narrowly
   tailored to serve a significant governmental interest.” Ward v. Rock Against
   Racism, 491 U.S. 781, 791 (1989).
           So local officials may not “burden substantially more speech than is
   necessary to further the government’s legitimate interests.” Id. at 799. “A
   complete ban can be narrowly tailored”—but “only if each activity within the
   proscription’s scope is an appropriately targeted evil.” Id. at 800 (quoting
   Frisby v. Schultz, 487 U.S. 474, 485 (1988)) (emphasis added).



           1
            This appeal concerns leaflets and signs, not street preaching. In his brief on
   appeal, Herridge states that he “does not seek to preach, but leaflet or hold a sign, in the
   Montgomery County right-of-way on the block running with Lake Robbins Drive. . . .
   Herridge does not wish to preach in the right-of-way location. In this spot, he only wants
   to hand out literature or hold a sign.” And during oral argument, his counsel further
   confirmed that his appeal concerns leaflets and signs, not preaching.




                                                6
Case: 21-20264       Document: 00516264647            Page: 7     Date Filed: 04/01/2022




                                       No. 21-20264


          Defendants do not appear to meet this rigorous standard of review.
   To be sure, they defend the unwritten policy as necessary to prevent
   pedestrian and vehicular obstructions that would jeopardize public safety.
   And to support that justification, they present evidence of previous traffic
   obstruction and danger to public safety caused by commercial vendors selling
   their wares in the same area during major Pavilion events.
          But Defendants present no record evidence that allowing religious
   leafletting or signs—in contrast to commercial vendors—would result in any
   meaningful obstruction or danger to the public.
          That is a fatal omission. The county cannot justify a restriction on
   religious leafletting based on harms caused by commercial activity. After all,
   “sidewalk vendors” are surely “more obstructive to sidewalk traffic flow
   than pedestrian leafleting.” Saieg v. City of Dearborn, 641 F.3d 727, 730 (6th
   Cir. 2011). And respect for First Amendment freedoms requires government
   officials to be sensitive to such distinctions. See, e.g., id. at 740 (“permitting
   everyone to leaflet . . . does not require the city to permit street vending”);
   United States v. Belsky, 799 F.2d 1485, 1489 (11th Cir. 1986) (“The distinction
   . . . between the distribution of literature and the solicitation of funds is . . . a
   reasonable one.      Soliciting funds is an inherently more intrusive and
   complicated activity than is distributing literature. A passerby can take a
   pamphlet and keep walking. Soliciting funds, on the other hand, can require
   an extended encounter.”); Heffron, 452 U.S. at 665 (Blackmun, J.,
   concurring in part and dissenting in part) (“common-sense differences
   between literature distribution, on the one hand, and solicitation and sales,




                                            7
Case: 21-20264         Document: 00516264647               Page: 8       Date Filed: 04/01/2022




                                           No. 21-20264


   on the other, suggest that the latter activities present greater crowd control
   problems than the former”). 2
           What’s more, Defendants admitted during oral argument that a single
   individual standing in the same restricted area while, for instance, waiting for
   a friend to arrive would not be asked to relocate unless the police actually
   observed a dangerous obstruction. The county has not explained why
   Herridge should be treated any differently. See, e.g., Saieg, 641 F.3d at 737–
   38 (“The defendants admitted at oral argument that leafleters have never
   posed any problems of public safety or breach of the peace at the Festival that
   could make leafleters more obtrusive than sidewalk vendors. By permitting
   the more obstructive sidewalk tables in the same place where Saieg wishes to
   leaflet by foot, the defendants have undercut the credibility of the asserted
   government interests.”).
           In the absence of a demonstrated danger, the Constitution requires the
   county to respect Herridge’s First Amendment right to engage in religious
   leafletting. That said, I agree with the panel majority that these are issues
   that can be addressed on remand. Accordingly, I concur.




           2
              In Heffron, the Supreme Court upheld a regulation of speech against First
   Amendment challenge. But that regulation permitted precisely what Herridge seeks to do
   here: distribute literature from a fixed position. See, e.g., id. at 643–44 (“Although the Rule
   does not prevent organizational representatives from walking about the fairgrounds and
   communicating the organization’s views with fair patrons in face-to-face discussions, it
   does require that any exhibitor conduct its sales, distribution, and fund solicitation
   operations from a booth rented from the Society.”); id. at 655 (“The organization may also
   arrange for a booth and distribute and sell literature and solicit funds from that location on
   the fairgrounds itself.”).




                                                 8